WR-63,871-03
                                                                  COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 10/26/2015 2:45:55 PM
                                                                  Accepted 10/26/2015 3:06:42 PM
                         NO. C-2-010289-0764908-B                                  ABEL ACOSTA
                                                                                           CLERK

EX PARTE                                §        IN THE CRIMINAL DISTRICT
                                                                 RECEIVED
                                                          COURT OF CRIMINAL APPEALS
                                        §                       10/26/2015
                                        §        COURT NO. 2 OF
                                                             ABEL ACOSTA, CLERK
                                        §
TIMOTHY RANDAL THOMPSON                 §        TARRANT COUNTY, TEXAS


   STATE'S RESPONSE TO APPLICANT’S REPLY TO STATE’S RESPONSE TO
          APPLICANT’S SUPPLEMENTAL HABEAS CORPUS CLAIM


      COMES NOW, the State of Texas, by and through the Criminal District

Attorney of Tarrant County, Texas, and files this response to the applicant’s

reply to its response to his supplemental claim for habeas corpus relief.



                                       I.

      On September 24, 2015, the applicant filed a supplemental application

for writ of habeas corpus alleging that his due process rights were violated

because the crime scene investigator (Mr. Mark Ball) presented false

testimony regarding whether he found bullet or bullet holes while searching

the appellant’s living room floor.          See Ex parte Thompson, No.

C-2-010289-0764908-B (supplemental application).

      On October 15, 2015, the State filed its response explaining why Mr. Ball

did not present false testimony and, alternatively, why any falsity in his
testimony was not material to the applicant’s conviction and punishment.

See Ex parte Thompson, No. C-2-010289-0764908-B (state’s response to

applicant’s supplemental habeas corpus claim).



                                         II

       On October 20, 2015, the applicant filed a reply which essentially

accuses counsel of prosecutorial misconduct for defending Mr. Ball’s

investigation and testimony; specifically, stating that:

    To act as if the experienced crime scene investigator was merely
    negligent or sloppy in conducting his investigation rather than
    recognizing he lied about the investigation elevates the desire to uphold
    a conviction over the prosecutor’s duty to seek justice.

See Ex parte Thompson, No. C-2-010289-0764908-B (reply to state’s

response to applicant’s supplemental habeas corpus claim, page 2).               This

statement, however, mischaracterizes Mr. Ball as an experienced crime scene

investigator when the record shows that he had been a crime scene

investigator for less than one month when he investigated this murder scene.

See Trial Reporter’s Record. IV:141, 143.1




1      Mr. Ball became a crime scene investigator on March 12, 2000. See Trial
       Reporter’s Record IV:141. Mr. Ball investigated this murder scene on
       March 31, 2000. See Trial Reporter’s Record IV:143.

                                         2
                                       III.

         The applicant further claims that Mr. Ball hid the bullets and bullet

holes.     See Ex parte Thompson, No. C-2-010289-0764908-B (reply to state’s

response to applicant’s supplemental habeas corpus claim, page 3).         There is

nothing in the record to suggest that Mr. Ball intentionally concealed any

evidence given that he readily admitted that he could have missed bullets or

bullet holes while searching the floors.       See Trial Reporter’s Record IV:187.



                                       IV.

         The applicant’s due process rights were not violated by Mr. Ball’s

testimony regarding his crime scene search for bullets and bullet holes.        Mr.

Ball did not falsely testify before the jury regarding his crime scene

investigation.    Alternatively, there is no reasonable likelihood that any

falsity in Mr. Ball’s testimony affected the applicant’s conviction or sentencing.



         WHEREFORE, PREMISES CONSIDERED, the State prays the Court find

that the applicant’s supplemental due process ground for habeas corpus relief

should be denied.




                                           3
                                          Respectfully submitted,

                                          SHAREN WILSON
                                          Criminal District Attorney
                                          Tarrant County, Texas

                                          DEBRA WINDSOR, Chief
                                          Post-Conviction Unit

                                          /s/ Steven W. Conder
                                          STEVEN W. CONDER, Assistant
                                          Criminal District Attorney
                                          401 W. Belknap
                                          Fort Worth, Texas 76196-0201
                                          (817) 884-1687
                                          FAX (817) 884-1672
                                          State Bar No. 04656510


                          CERTIFICATE OF SERVICE

      A true copy of the above response has been mailed and electronically

transmitted to the applicant’s counsel, the Hon. Robert Udashen

(rnu@sualaw.com), 2311 Cedar Springs Road, Suite 250, Dallas, Texas 75201,

on this, the 26th day of October, 2015.


                                          /s/ Steven W. Conder
                                          STEVEN W. CONDER

                        CERTIFICATE OF COMPLIANCE

      This document complies with the typeface requirements of Tex. R. App.

P. 73.1(e) because it has been prepared in a conventional typeface no smaller


                                          4
than 14-point for text and 12-point for footnotes.       This document also

complies with the word-count limitations of Tex. R. App. P. 73.1(d) because it

contains approximately 504 words, excluding any exempted parts, as

computed by Word 2010, the computer program used to prepare the

document.

                                         /s/ Steven W. Conder
                                         STEVEN W. CONDER


c18.thompson timothy randal.wr/supplemental/reply




                                        5